Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 1 of 12 PageID 626




                   UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

                                )
JSURGICAL, INC.,                )
                                )
       Plaintiff,               )
                                )
v.                              )                 Case No. 8:18-cv-01022-JSM-JSS
                                )
SYNERGY HEALTH, PLC,            )
n/k/a STERIS, PLC; and, STERIS  )
CORPORATION, n/k/a STERIS, PLC, )
                                )
       Defendants.              )
                                )

 PLAINTIFF'S MOTION FOR RELIEF FROM FINAL ORDER [DKT. 28], AND
FINAL JUDGMENT [DKT. 29] AND MEMORANDUM OF LEGAL AUTHORITY
                      IN SUPPORT HEREOF

       Plaintiff, Jsurgical, Inc. (“Jsurgical”), by and through its undersigned counsel, and

pursuant to Federal Rule of Civil Procedure 60(b), hereby requests relief from the final

order entered on September 21, 2018 (Dkt. 28), and the final judgment entered on October

9, 2018. (Dkt. 29). In support thereof, Plaintiff states the following:

                                    INTRODUCTION

       Plaintiff seeks relief from the final order to compel arbitration on issues not related

to the FDUTPA of the arbitration agreement, since neither the final order nor the final

judgment invalidate the arbitration agreement, it would be extremely unjust if Plaintiff was


                                              1
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 2 of 12 PageID 627




unable to arbitrate, at the very least, the breach of contract cause of action that Plaintiff

repeatedly excluded pleading in the court of law. Plaintiff does not dispute that Defendants

are entitled to costs incurred for prevailing on the issue of FDUTPA as applied to the

arbitration agreement but disputes their entitlement to the total sum claimed. Lastly,

Plaintiff seeks relief from the final order and final judgment for lack of subject matter

jurisdiction, because it is a legal certainty that Plaintiff was never entitled to recover more

than $75,000.00, at the time of removal.

                               PROCEDURAL HISTORY

       Plaintiff filed a three (3) count Complaint in Florida State Court where: Count I

sought monetary damages and rescission of an arbitration agreement between Jsurgical

with Synergy Health PLC (“Synergy”); Count II sought damages for Synergy’s alleged

violations of FDUTPA, and Count III sought damages for alleged tortious interference by

Steris Corporation. (“Steris”). (Dkt. 2). Jsurgical alleged damages exceeding eighty-three

thousand dollars ($83,000.00) and requested the relief of “actual (and, as applicable,

consequential) damages,” (Id. at pp. 9, 11. Id. at ¶¶ 32, 56).

       Defendants removed the matter for diversity jurisdiction, because “Jsurgical

specifically alleges that it has incurred actual and consequential damages related to the

conduct alleged in the Complaint in the amount of $83,000, and Jsurgical specifically

requests judgment for such actual and consequential damages in the respective requests for


                                              2
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 3 of 12 PageID 628




relief.” (Dkt. 3 at ¶¶7). Then, Defendants moved to dismiss the Complaint for failing to

state a cause of action as to each count. (Dkt. 11). This Court granted dismissal of the

rescission and tortious interference claims for “fail[ing] on the merits for the reasons stated

in Defendants’ motion.” (Dkt. 13 at p. 3). The FDUTPA count was also dismissed, but

Plaintiff was given leave to amend the Complaint. Id. at p. 6.

       Plaintiff requested relief under Rule 6 and Rule 60 of the Federal Rules of Civil

Procedure (Dkt. 16) and Defendants’ responded in Opposition (Dkt. 18) to same. While

denying Plaintiff’s request for relief, the Court found, based upon the face of Plaintiff’s

Complaint, that subject matter jurisdiction was proper at the time of removal. (Dkt. 19).

The Court also granted Plaintiff leave to amend the Amended Complaint. Id.

       Plaintiff filed its Amended Complaint which attached a Combination Offer, dated

February 2015, showing that STERIS purchased assets and assumed certain liabilities of Life

Systems, Inc. and Florida Surgical Repair, Inc; which appear to be direct competitor with Jsurgical.

[Dkt. 20-A pp. 98]. Despite this, Defendants moved to dismiss same for failing to state a

cause of action. (Dkt. 24). Plaintiff opposed a dismissal (Dkt. 28), but this Court dismissed

the Amended Complaint. (Dkt. 28). The Court gave Plaintiff a “final opportunity to amend

its complaint to state a plausible claim.” Id. at p. 1. Plaintiff did not file a second amended

complaint, so the Court sua sponte, ordered the matter dismissed. (Dkt. 29). Defendants

moved this Court for attorneys’ fees and costs pursuant to Federal Rule of Civil Procedure

54(d), the Master Services Agreement between the               parties, and §501.2105, Florida
                                        3
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 4 of 12 PageID 629




Statutes. (Dkt. 30).

                                    LEGAL STANDARD

                                         Rule 60(b)(4)

       “Rule 60(b)(4) authorizes a court to relieve a party from a final judgment if ‘the

judgment is void.’” Certain Underwriters at Lloyd’s, London v. Best for Less Food Mart,

Inc., No. 8:10-cv-688-T-30AEP, 2015 WL 685757, at *2 (M.D. Fla. Feb. 18, 2015) (quoting

Fed. R. Civ. P. 60(b)(4)). In general, "a judgment is void under Rule 60(b)(4) if the court

that rendered it lacked jurisdiction of the subject matter, or of the parties, or if it acted in a

manner inconsistent with due process of law." Burke v. Smith, 252 F.3d 1260, 1263 (11th

Cir. 2001) (citation omitted).

                                  Subject Matter Jurisdiction

       This Court correctly noted in its Order dated July 7, 2018, “it is axiomatic that, in a

case removed based on diversity jurisdiction, the amount in controversy is determined at

the time of removal.” (Dkt. 19) (citing The Burt Co. v. Clarendon Nat. Ins. Co., 385 F.

App’x 892, 894 (11th Cir. 2010). A court lacks diversity jurisdiction where it appears to a

“legal certainty” that Plaintiff’s claim is for less than the jurisdictional amount. See Burns

v. Windsor Ins. Co., 31 F.3d 1092, 1094 (11th Cir.1994) (citing St. Paul's Indem. Co. v. Red

Cab Co., 303 U.S. 283, 288-289, 58 S. Ct. 586, 590, 82 L. Ed. 845 (1938)). Legal certainty

test is applicable in matters brought in state court, but plaintiff alleges amount in


                                                4
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 5 of 12 PageID 630




controversy allowing for diversity jurisdiction. Sammie Bonner Construction Co. Inc. v.

Western Star Trucks Sales, Inc., Donaldson Company, Inc., 330 F.3d 1308 (11th Cir. 2003);

See also. Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1357 n. 8 (11th Cir.1996)

       Although a court should give deference to the amount of damages alleged by

plaintiff to be in controversy, “that deference does not eviscerate the court’s obligation to

scrupulously enforce its jurisdiction limitations.” Rex T. Morrison v. Allstate Indemnity

Co., 228 F.3d 1255 (11th Cir. 2000) (concluding to a “legal certainty” that despite

plaintiff’s allegation to the opposite, plaintiff’s claims for compensatory damages could

not satisfy the amount in controversy.)

       Where Plaintiff requests damages that are not cognizable under the theory of law

sought, diversity jurisdiction has failed. See Robert E. Kelly Virginia L. Kelly v. Fleetwood

Enterprises, Inc., 377 F.3d 1034 (9th Cir. 2004) (Plaintiff’s damages were not cognizable

under the Magnuson-Moss Warranty Act, so the damages were not counted towards the

amount in controversy requirement)(citing Boelens v. Redman Homes, Inc., 748 F.2d 1058,

1069 (5th Cir.1984) (applying the legal certainty test to a Magnuson-Moss Warranty Act

claim)).

       For equitable remedies such as injunctive or declaratory relief, courts have looked

to the "value of the object of the litigation," measured from the plaintiff's perspective. See

Ericsson GE Mobile Communications, Inc. v. Motorola Communications & Elecs., Inc.,


                                              5
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 6 of 12 PageID 631




120 F.3d 216, 218-20 (11th Cir.1997).

                                        Rule 60(b)(6)

       “Often referred to as the catch-all ground, Rule 60(b)(6) provides an avenue for

relief for ‘any other reason justifying relief from the operation of the judgment.’” Hartge

v. Crosby, No. 8:02-cv-1254-T-30TGW, 2008 WL 490591, at *1 (M.D. Fla. Feb. 20, 2008)

(quoting Fed. R. Civ. P. 60(b)(6)). “In seeking relief pursuant to Rule 60(b)(6), Plaintiff

has the burden of showing that absent relief from the judgment, an ‘extreme’ and

‘unexpected’ hardship will result.” Id. Rule 60(b)(6) “is an extraordinary remedy that may

be invoked only upon a showing of extraordinary circumstances” and “does not mean that

final judgments should be lightly reopened.” Williams v. Crosby, No. 8:03-cv-2690-T-

30MSS, 2007 WL 28304, at *1 (M.D. Fla. Jan. 3, 2007).

                                       ARGUMENT

I.     IF DIVERSITY JURISDICTION IS PROPER, THEN THE ARBITRATION
       AGREEMENT APPEARS VALID AND ENFORCEABLE

       Plaintiff seeks relief of the final order, because it may inappropriately prejudice

Plaintiff from bringing claims that are not within this court’s jurisdiction. To the extent the

Court enforces the dismissal with prejudice, the order should be limited to challenging the

arbitration agreement with prejudice, because the essence of Plaintiff’s action challenged

the arbitration agreement, rather than the entire contract.

       Prior to enforcing any of its rights under the arbitration agreement, Jsurgical sought,

                                              6
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 7 of 12 PageID 632




by way of the Complaint and the Amended Complaint, to ascertain whether the arbitration

agreement was enforceable. See Jenkins v. First American Cash Advance of Georgia,

LLC, 400 F.3d 868, 877 (11th Cir.2005) (analyzing the limitations of district court’s with

respect to challenges to the arbitration agreement versus the contract as a whole.)

       Pursuant to the Federal Arbitration Act, a federal court should order arbitration to

proceed if it determined that the making of the arbitration agreement itself or failure to

comply with the arbitration agreement was not in issue. Prima Paint Corp. v. Flood &

Conklin Manufacturing Co., 388 U.S. 395, 87 S.Ct. 1801, 18 L.Ed.2d 1270 (1967).

       “The arbitrability of a particular dispute is a threshold issue to be decided by the

courts. See Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83, 123 S. Ct. 588, 154

L. Ed. 2d 491 (2002) ("The question whether the parties have submitted a particular dispute

to arbitration, i.e., the `question of arbitrability,' is `an issue for judicial determination

[u]nless the parties clearly and unmistakably provide otherwise.'" (alteration in original)

(quoting AT & T Techs., Inc. v. Commc'ns Workers of Am., 475 U.S. 643, 649, 106 S. Ct.

1415, 89 L. Ed. 2d 648 (1986))); John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543,

547, 84 S. Ct. 909, 11 L. Ed. 2d 898 (1964) ("The duty to arbitrate being of contractual

origin, a compulsory submission to arbitration cannot precede judicial determination that

the . . . agreement does in fact create such a duty.").

       In Nagrampa v. Mailcoups, Inc. The American Arbitration Assoc., 469 F.3d 1257


                                               7
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 8 of 12 PageID 633




(9th Cir. 2006), similar to Jsurgical, Plaintiff specifically challenged the conscionability of

an arbitration provision contained in a franchise agreement and did not set forth any claims

against the agreement as a whole. The Ninth Circuit explained, “[w]hen the crux of the

complaint is not the invalidity of the contract as a whole, but rather the arbitration provision

itself, then the federal courts must decide whether the arbitration provision is invalid and

unenforceable under 9 U.S.C. § 2 of the FAA. The federal courts cannot shirk their

statutory obligation to do so simply because controlling substantive state law requires the

court to consider, in the course of analyzing the validity of the arbitration provision, the

circumstances surrounding the making of the entire agreement.” See Nagrampa, 469 F.3d

1257 at 27 (9th Cir. 2006) (internal citations and footnotes omitted).

       In the instant case Jsurgical exclusively set forth claims which directly challenged

the arbitration agreement and never asserted challenges against the Master Services

Agreement as a whole. Accordingly, Jsurgical argues that the court had a duty to determine

the validity of the arbitration agreement before issuing the order of dismissal, which if

deemed valid, would relinquish the court of subject matter jurisdiction and require the

dispute to be sent to arbitration.

II.    PLAINTIFF COULD NOT HAVE WAIVED ARBITRATION WHEN
       PLAINTIFF SPECIFICALLY EXCLUDED A CAUSE OF ACTION FOR
       BREACH OF CONTRACT

       Plaintiff cannot be considered to have waived its right to arbitration by pleading


                                               8
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 9 of 12 PageID 634




causes of action which challenge the unfair and depictive nature of the circumstances

surrounding the arbitration agreement, rather than the contract itself. “The Supreme Court

has defined waiver as the "intentional relinquishment or abandonment of a known right."

Nagrampa at 50, citing, United States v. Olano, 507 U.S. 725, 733, 113 S. Ct. 1770, 123 L.

Ed. 2d 508 (1993) (internal quotations omitted). Moreover, before an argument for waiver

of the arbitration agreement should be considered the court must first determine its validity

irrespective of any claimed waiver on the part of Plaintiff by the Defendants. That threshold

decision must be addressed by the court before Jsurgical can be said to have waived its

right to participate. To the extent this Court decided merits that were outside the enforceability

of the arbitration agreement, it acted outside of its subject matter jurisdiction. See Steel Co. v.

Citizens for Better Environment, 523 U.S. 83 at 94-95 (1998) (requiring jurisdiction be established

as a threshold matter, without exception).

       Further, even though Plaintiff’s Counsel clearly failed to plead a breach of contract

cause of action, Plaintiff’s Counsel did so, because he was convinced the district court

lacked jurisdiction and did not want to expand the resources necessary to proceed in federal

court on any issues other than the arbitration provisions enforceability. This is clear from

the record as Plaintiff was at all times trying to find an adequate remedy for Jsurgical to

obtain damages exceeding those in which it was limited to by the arbitration agreement.

(See Dkt. 27 pp. 10 – 11) (citing Dkt. 20-C §4.13). Likewise, Plaintiff’s jurisdictional

challenges were made in reliance on Mansfield, C. & L. M. R. Co. v. Swan, 111 U.S. 379
                                                9
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 10 of 12 PageID 635




 (1884). “In Mansfield, the defendants had successfully removed the case to federal court,

 successfully opposed the plaintiffs' motion to remand the case to state court, lost on the

 merits of the case, and then reversed course and successfully argued in this Court that the

 lower federal court had no jurisdiction.” Buckhannon Bd, & Care Home, Inc. V. W, Virginia

 Dep’t. Of Health & Human Res., 532 U.S. 598 (2001) (analyzing Mansfield).

        Accordingly, relief from the order is sought, so that it would not appear like this

 Court’s final order was viewed as a decision on the merits regarding the breach of contract

 claim. By relieving Plaintiff of the current final orders, this Court can then make any

 necessary jurisdictional revisions/clarifications to same.

 III.   IT IS A LEGAL CERTAINTY THAT THE AMOUNT IN CONTROVERSY
        AT THE TIME OF REMOVAL WAS NOT GREATER THAN $75,000.00

        This Court already ruled that the amount in controversy at the time of removal was

 the amount identified in Plaintiff’s initial Complaint. (Dkt. 19) (citing The Burt Co. v.

 Clarendon Nat. Ins. Co., 385 F. App’x 892, 894 (11th Cir. 2010). However, it appears that

 the damages alleged could never have been afforded to Plaintiff.

        Plaintiff’s Complaint and Amended Complaint incorporated by reference the Master

 Services Agreement, which expressly limited the recovery of monetary damages to well

 below the jurisdictional amount of this court. [Dkt. 20-C §1.8]. Accordingly, neither Count

 1 or Count III would have allowed Plaintiff a recovery exceeding the jurisdictional amount.

        Further, as to Count II, FDUTPA, the record before this court shows that the

                                              10
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 11 of 12 PageID 636




 jurisdictional amounts could not have been reached, since Plaintiff’s actual damages are

 thirty-four thousand one hundred nine dollars and sixty-two cents ($34,139.62)1, while

 Synergy’s collective aggregate liability on a breach of contract claim is $5,500.00 on the

 face of the contract. (Dkt. 20-C §4.13).

        WHEREFORE, Plaintiff, Jsurgical, Inc., respectfully requests that this Court: (a)

 relieve Plaintiff from the final order dismissing this matter with prejudice so that arbitration

 can be had on all issues not related to the enforceability of the arbitration agreement, b)

 remand this matter back to state court or compel arbitration as to matters outside of this

 Court’s subject matter jurisdiction, and (c) grant Plaintiff such further relief as is just and

 proper.


                                             /s/ Ramil Kaminsky
                                             Ramil A. Kaminsky, Esq.
                                             FL Bar No.: 105280
                                             RAK LAW, PLLC
                                             6735 Conroy Rd., Unit 102-26
                                             Orlando, FL 32835
                                             Telephone: (813) 748 – 3373
                                             Email: ramil@ramilkaminskylaw.com
                                             Email: rkaminskyusf@gmail.com
                                             Attorney for Plaintiff

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th day of November 2018, I electronically filed
 the foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

 1      See Dkt. 20 ¶ 19.
                                               11
Case 8:18-cv-01022-JSM-JSS Document 34 Filed 11/13/18 Page 12 of 12 PageID 637




 Notice of Electronic Filing to the following listed counsel:

        Michael S. Vitale, Esq.
        Robert D. Sowell, Esq.
        BAKER & HOSTETLER LLP
        200 South Orange Ave
        SunTrust Center, Suite 2300
        P.O. Box 112
        Orlando, FL 32802-0112
        Telephone: (407) 649-4000
        Facsimile: (407) 841-0168
        Email:        mvitale@bakerlaw.com
        Email:        mrios@bakerlaw.com
        Email:        rsowell@bakerlaw.com
        Email:        emachin@bakerlaw.com
        Attorneys for Defendants
                                        /s/ Ramil Kaminsky
                                        Ramil A. Kaminsky, Esq.




                                             12
